UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6374



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES E. MACDONALD,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (2:04-cr-00107; 2:06-cv-01013-PMD)


Submitted:   October 18, 2007             Decided:   October 24, 2007


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James E. MacDonald, Appellant Pro Se.       John Charles Duane,
Assistant United States Attorney, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           James E. MacDonald seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2000) motion.                          The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.             28 U.S.C. § 2253(c)(1) (2000).                 A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                           28 U.S.C.

§   2253(c)(2)   (2000).       A    prisoner      satisfies        this   standard      by

demonstrating        that   reasonable      jurists      would       find   that     any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.                Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                    We have

independently reviewed the record and conclude that MacDonald has

not made the requisite showing.            Accordingly, we deny MacDonald’s

motions   for    appointment       of   counsel    and   for       preparation     of    a

transcript      at    government        expense,    deny       a    certificate         of

appealability, and dismiss the appeal.                   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                            DISMISSED


                                        - 2 -